Citation Nr: 1510404	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-29 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.   

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all pertinent documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claim must be remanded for further development.  There is conflicting evidence as to whether the Veteran has bilateral hearing loss that is related to service.  The record contains a December 2012 VA audiology examination in which the examiner opined that the Veteran's hearing loss was unrelated to service because the Veteran's separation hearing test was within normal limits.  The VA examiner gave no further rationale.  A rationale based solely on the absence of hearing loss during service is insufficient.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case the Veteran's military occupational specialty was light weapons infantryman and he has given a credible history of exposure to acoustic trauma during service.  In April 2013 a private hearing aid specialist reviewed the Veteran's reported history of acoustic trauma and opined that the Veteran's current hearing loss is due to service.  However, the April 2013 hearing aid specialist did not discuss the evidence indicating that the Veteran had normal hearing upon discharge from service.  Although an October 2013 a private ENT examined the Veteran and opined that the Veteran's hearing loss was consistent with noise exposure, the ENT did not relate such hearing loss to in-service noise exposure.  

Given the conflicting and insufficient opinions, a new VA examination is indicated so that a new opinion with sufficient rationale regarding the Veteran's hearing loss may be obtained.

Although left ear hearing loss meeting the VA criteria of 38 C.F.R. § 3.385 was not shown on the December 2012 VA audiological examination, private testing done in October 2013 indicates that the Veteran now also has left hearing loss as defined by VA.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records and associate them with the Veteran's claims file.

2.  When the above action has been accomplished, provide the Veteran a VA audiological examination.  The examiner should review the claims file, and indicate in the examination report that such was accomplished.

The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that hearing loss in either ear is causally and etiologically related to service.  The examiner should address the significance of any shift in hearing acuity during service and also whether the Veteran has delayed onset hearing loss that at least as likely as not resulted from noise exposure in service.  The examiner should take into consideration that the entrance examination results appear to be ASA units rather than ISO (ANSI) units.

The examiner's attention is directed to the April 2013 hearing aid specialist opinion and the October 2013 ENT opinion.  Also, the lack of a contemporaneous record of complaint in service of bilateral hearing loss, and having normal hearing at separation from service, alone, is not fatal to the claim. Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

3.  After the development requested is completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




